           Case 1:19-cr-00862-VEC Document 508 Filed 08/11/21 USDC      Page 1SDNY
                                                                               of 3
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
UNITED STATES DISTRICT COURT                                            DATE FILED: 8/11/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              : 19-CR-862 (VEC)
                 -against-                                    :
                                                              :     ORDER
 EMMANUEL BONAFE,                                             :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

         WHEREAS on August 11, 2021, the parties appeared for a change-of-plea hearing; and

         WHEREAS Mr. Bonafe entered a plea of guilty, which was accepted by the Court;

         IT IS HEREBY ORDERED that Mr. Bonafe’s sentencing is scheduled for Thursday,

December 2, 2021 at 10:00 A.M. The sentencing will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007.

         IT IS FURTHER ORDERED that pre-sentencing submissions are due no later than

Thursday, November 18, 2021.

         IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

         IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.
        Case 1:19-cr-00862-VEC Document 508 Filed 08/11/21 Page 2 of 3




       IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0862. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.



SO ORDERED.

Dated: August 11, 2021                                     ______________________________
      New York, NY                                         VALERIE CAPRONI
                                                           United States District Judge




                                             2 of 3
         Case 1:19-cr-00862-VEC Document 508 Filed 08/11/21 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                              3 of 3
